Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 1 of 12 PageID #: 109



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  HERMIONE KELLY IVY WINTER,                     )
                                                 )
                           Plaintiff,            )
                                                 )
         v.                                      )      C.A. No.: 17-cv-1280-LPS
                                                 )
  HYDE, ET AL.                                   )
                                                 )
         Defendants                              )

              DEFENDANT WARDEN DANA METZGER’S FIRST SET OF
                  INTERROGATORIES DIRECTED TO PLAINTIFF

         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (the “Civil

  Rules”), Defendant Warden Dana Metzger (“Defendant Metzger”) hereby propounds to

  Plaintiff, Hermione Kelly Ivy Winter (“Plaintiff” or “Winter”) the following

  interrogatories (the “Interrogatories”), to be answered or responded to in writing and,

  where required under the applicable rules, under oath, within thirty (30) days of the date of

  service hereof.

                                         DEFINITIONS

         1.         “Answer” shall mean the answer to the Complaint, as may have been

  subsequently amended.

         2.         “Communication” shall mean any transmission of information, the

  information transmitted, and any process by which information is transmitted, including

  both oral and written communications.

         3.         “Complaint” shall mean the complaint filed in the above-captioned action.

         4.         “Defendants” shall mean Defendant Metzger as well as Defendants Hyde

  and Klein identified in the Complaint.
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 2 of 12 PageID #: 110



           5.     “Document” or “documents” shall have the meaning set forth in Rule 34(a)

  of the Federal Rules of Civil Procedure, and shall include, without limitation, any writing,

  recording, photograph, computer data base, data bank, report, memoranda, books

  summarizing, ledgers or other item containing information of any kind or nature, whether

  in draft or final form, however produced or reproduced, whatever its origin or location, and

  regardless of the form in which such information exists or is maintained

           6.     “Identify” when used with respect to a person means to provide the

  following information:

                  (a)     the name, telephone number, and residential address of the person;

  and

                  (b)     the name of the present employer, place of employment, business

  and job title of the person.

           7.     “Identify” when used with respect to an entity means to provide the

  following information:

                  (a)     the name, telephone number and address of the entity; and

                  (b)     the name of the entity’s owners, principals, officers, and/or partners.

           8.     “Identify” when used with respect to a document means to provide the

  following information:

                  (a)     the nature of the document (e.g., letter, contract, memorandum,

  etc.);

                  (b)     the date of the document;

                  (c)     the preparer and/or source of the document and all recipients of the

  document;



                                               -2-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 3 of 12 PageID #: 111



                  (d)    the substance in detail of the document; and

                  (e)    each person who now has custody, possession or control of the

  document.

          9.      “Identify” when used with respect to a communication means to provide the

  following information:

                  (a)    the date of the communication;

                  (b)    whether the communication was oral or written;

                  (c)    any person who sent, received, or had knowledge of the

  communication;

                  (d)    the substance in detail of the communication; and

                  (e)    any document embodying the communication.

          10.     “Person” refers to any individual, corporation, partnership, association or

  other entity.

          11.     “Plaintiff,” “you,” or “your” shall mean plaintiff, Hermione Kelly Ivy

  Winter.

          12.     The phrases “refer”, “relate to”, “referring to” or “relating to” shall mean

  directly or indirectly reflecting, containing, pertaining, indicating, showing, concerning,

  constituting, evidencing, describing, discussing or mentioning.

          13.     The terms “and” or “or” shall mean and include both the conjunctive and

  the disjunctive.

                                      INSTRUCTIONS

          1.      Each Discovery Request shall be answered fully and in writing and, where

  required by the applicable rules, under oath.



                                              -3-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 4 of 12 PageID #: 112



         2.      If you claim a privilege as to any of the information requested to be

  identified and/or produced in the Discovery Requests, specify the privilege claimed, the

  communication or other matter as to which such claim is made, the subject of the

  communication or other matter and the basis upon which you assert the claim of privilege.

         3.      For any answer in which you claim the information sought is unknown or

  unavailable, please state what efforts were made to obtain the information, who made those

  efforts, to whom communications were directed, and the results of those efforts.

         4.      These Discovery Requests shall be deemed to be continuing so as to require

  supplemental responses and/or production in accordance with Rule 26(e) of the Federal

  Rules of Civil Procedure.

                                      INTERRGATORIES

         1.      With respect to each and every claim in your Complaint:

                 a.       Identify all facts that support your contentions;

                 b.       Identify all specific behavior or conduct that you allege that each

                          Defendant engaged in;

                 c.       Provide the specific date(s) and time(s) of the factual basis of those

                 claims

                 d.       Identify all persons with knowledge of such contentions or facts; and

                 e.       Identify all documents that reflect, refer or relate to such contentions

                          or facts.

  ANSWER:




                                               -4-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 5 of 12 PageID #: 113



          2.        Identify each person you intend to call as a fact witness at any trial or

  hearing in this matter and state the subject matter on which each such witness is expected

  to testify.

  ANSWER:



          3.        Identify all individuals that have been interviewed by you in connection

  with this matter and identify the subject matter of that interview and any documents

  discussed. Please state whether any documents or memorandum were prepared relating to

  that interview.

  ANSWER:



          4.        Identify all individuals retained as experts or that may be called as witnesses

  under FRE 702, 703 or 705 by Plaintiff and provide the following:

                    a.     An exact copy of that expert’s opinion or report as well as any drafts

                           and all correspondence between you and the proposed expert;

                    b.     An exact copy of all materials which the expert reviewed or will rely

                           in forming his/her opinion;

                    c.     A current and complete listing of the expert’s qualifications;

                    d.     Exact copy of any exhibits to be used by the proposed expert;

                    e.     All publications authored by the proposed expert within the last ten

                           years;

                    f.     the amount of compensation to be paid the proposed expert; and




                                                 -5-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 6 of 12 PageID #: 114



                 g.      A listings of all cases in which the proposed expert has testified or

                         offered an opinion in the last four years.

  ANSWER:



         5.      Identify each and all photographs, videotapes, audio tapes or any other form

  of recording media that relate to this matter, and provide the time, date, location and manner

  that such were made as well as the names of all individuals that have originals or copies.

  ANSWER:



         6.      State with particularity and specificity in narrative form the incident(s) that

  is (are) the basis of this suit. Please include dates, times, exact location, persons present

  and identify any documents that relate to the incident.

  ANSWER:



         7.      Identify all persons that Plaintiff communicated with regarding the facts or

  allegations in the present matter. Please include a description of the mode and manner of

  such communication and the time and date.

  ANSWER:



         8.      Identify all persons who provided information for all or any part of your

  answers to these Discovery Requests and, for each person named, identify the request as

  to which each such person provided information.

  ANSWER:



                                              -6-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 7 of 12 PageID #: 115




         9.      Identify all documents or records that relate to this lawsuit in Plaintiff’s

  possession. Please include the name of the individual, the nature of the information or

  record, the form in which the information is kept, the date and how you acquired such

  documents.

  ANSWER:



         10.     State and identify your complete criminal history.

  ANSWER:



         11.     Identify each grievance you claim exhausted your administrative remedies

  for each claim in your complaint.

  ANSWER:



         12.     State and identify the basis of Plaintiff’s allegation in the Complaint that

  participation in Transitions Sexual Offender program “requires mandatory disclosure of

  information regarding past behavior, including … uncharged offenses.” To the extent that

  Plaintiff’s allegation is premised upon any written document, provide a copy of the

  document in its entirety and identify how Plaintiff came into possession of same.

  ANSWER:



         13.     State and identify the basis of Plaintiff’s allegation in the Complaint that

  participation in Transitions Sexual Offender program requirements regarding disclosure is



                                             -7-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 8 of 12 PageID #: 116



  “used to force this in order to acquire new charges.” To the extent that Plaintiff’s allegation

  is premised upon any written document, provide a copy of the document in its entirety and

  identify how Plaintiff came into possession of same.

  ANSWER:



         14.     Identify all persons known to Plaintiff who have had new charges brought

  against him/her as a result of participation in the Transitions Sexual Offender program.

  State with specificity all facts and information Plaintiff has regarding any individual who

  had new charges brought, to include the source of that information. If the source is an

  individual(s), identify that person(s).

  ANSWER:



         15.     State and identify the basis of Plaintiff’s allegation in the Complaint that

  information disclosed in the Transitions Sexual Offender program “does not remain

  confidential.” To the extent that Plaintiff’s allegation is premised upon any written

  document, provide a copy of the document in its entirety and identify how Plaintiff came

  into possession of same.

  ANSWER:



         16.     State whether Plaintiff has ever executed a Phase I Objectives for Treatment

  Plan – Transitions. If the answer to this interrogatory is in the affirmative, state:

                 a.      When Plaintiff executed the document; and

                 b.      The number of times Plaintiff has executed that document.



                                               -8-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 9 of 12 PageID #: 117



  ANSWER:



          17.     State the number of Transitions Sexual Offender program sessions Plaintiff

  has attended, to include the date and name of the counselor overseeing the session.

  ANSWER:



          18.     State whether Plaintiff has ever executed an Authorization for Release of

  Mental Health Information in Health Record. If the answer to this interrogatory is in the

  affirmative, state.

                  a.     When Plaintiff executed the document; and

                  b.     The number of times Plaintiff has executed that document.

  ANSWER:



          19.     State whether Plaintiff has ever been kicked out of the Transition Sexual

  Offender program. If the answer is in the affirmative, as to each instance where Plaintiff

  has been kicked out of the Transitions Sexual Offender program, state:

                  a.     The date Plaintiff was kicked out;

                  b.     The reason(s) for Plaintiff being kicked out;

                  c.     The adverse actions (if any)that actually resulted from Plaintiff

                         being kicked out;

                  d.     Whether Plaintiff underwent any disciplinary hearing or process as

                         a result of being kicked out of the Transitions Sexual Offender

                         program;



                                             -9-
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 10 of 12 PageID #: 118



                e.      The result of any disciplinary process or hearing;

                f.      Whether Plaintiff was required to spend any time in the “hole” as a

                        result of being kicked out of the Transitions Sexual Offender

                        program;

                g.      Whether Plaintiff was required to spend any time in the secure

                        housing unit as a result of being kicked out of the Transitions Sexual

                        Offender program;

                h.      Whether Plaintiff was required to spend any time in a flow down

                        building; and

                i.      To the extent that Plaintiff was required to spend time in a flow

                        down building, the dates plaintiff was in said building.

  ANSWER:



         20.    Identify all “privileges” Plaintiff claims she has lost or been denied as a

  result of being “kicked out of the [Transitions Sexual Offender] program.”

  ANSWER:



         21.    Identify all good time credits Plaintiff alleges she has lost as a result of

  refusing to participate in the Transitions Sexual Offender program or refusing to admit

  uncharged offenses.

  ANSWER:




                                            - 10 -
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 11 of 12 PageID #: 119



                                    STATE OF DELAWARE
                                    DEPARTMENT OF JUSTICE

                                    /s/ George T. Lees III
                                    George T. Lees III, I.D. #3647
                                    Deputy Attorney General
                                    Carvel State Office Building
                                    820 N. French Street, 6th Floor
                                    Wilmington, Delaware 19801
                                    (302) 577-8400
                                    George.Lees@state.de.us

  Dated: 11/5/2018




                                    - 11 -
Case 1:17-cv-01280-LPS Document 30 Filed 11/05/18 Page 12 of 12 PageID #: 120



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  HERMIONE KELLY IVY WINTER,                   )
                                               )
                        Plaintiff,             )
                                               )
         v.                                    )          C.A. No.: 17-cv-1280-LPS
                                               )
  HYDE, ET AL.                                 )
                                               )
                        Defendants             )

                     CERTIFICATE OF SERVICE AND MAILING

         I certify that on November 5, 2018 I electronically filed DEFENDANT WARDEN

  DANA METZGER’S FIRST SET OF INTERROGATORIES with the Clerk of Court using

  CM/ECF. I caused a hard copy of this Discovery Request to be sent to the following

  individual via the First Class Mail on the same date:

  Hermione Kelly Ivy Winter
  Formerly known as David Allen Allemandi
  SBI# 00662660
  James T. Vaughn Correctional Center
  1181 Paddock Road
  Smyrna, DE 19977

                                                          STATE OF DELAWARE
                                                          DEPARTMENT OF JUSTICE

                                                          /s/ George T. Lees III
                                                          George T. Lees III, I.D. #3647

   




                                            - 12 -
